         Case 4:21-po-05020-JTJ Document 5 Filed 01/07/21 Page 1 of 1
                                                                     11/24/2020




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                VIOLATION:
                                           9712178
              Plaintiff,                   Location Code: M13

       vs.                                 ORDER

  ANDREW W. DUNCAN,

              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $35 fine and $30 processing fee for violation 9712178 (for a total of $65), and for

good cause shown, IT IS ORDERED that the $65 fine paid by the defendant is

accepted as a full adjudication of violation 9712178.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

January 21, 2021, is VACATED.

      DATED this 24th day of November, 2020.
